Judgment, Supreme Court, New York County (Karla Moskowitz, J.), entered February 25, 1993, which, inter alia, distributed the parties’ marital property, and awarded plaintiff maintenance of $100 a month for 10 years and counsel fees of $10,000, unanimously affirmed, without costs.
It was not improper for the IAS Court to rely exclusively upon the parties’ jointly obtained appraisal report in disregard of the competing appraisals offered by the husband’s expert. Although the joint appraisal report was prepared more than a year before trial, no credible evidence was introduced to show that it had become outdated by the passage of time. The mere existence of competing appraisals by the husband’s expert did not require that the difference be attributed to the passage of time where, as here, the differences were reasonably attributed to bias and to the two appraisers’ disparate qualifications.
We have considered defendant’s other arguments relating to the distribution and the award of counsel fees and maintenance, and find them to be without merit. Concur — Rosenberger, J. P., Ellerin, Asch, Nardelli and Williams, JJ.